Judgment, Supreme Court, New York County (Ronald A. Zweibel, J., at hearing; Arlene R. Silverman, J., at jury trial and sentence), rendered February 2, 2004, convicting defendant of criminal possession of a control substance in the first degree, and sentencing him to a term of fifteen years to life, affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The evidence supports the conclusion that, at the time defendant possessed the cocaine, its aggregate weight, including moisture, exceeded four ounces, and that nothing was added to the cocaine between the time it was seized and the time it was tested (see People v Johnson, 301 AD2d 462 [2003], lv denied 99 NY2d 655 [2003]; see also People v Julian, 41 NY2d 340 [1977]).
Following our in camera review of the minutes of the hearing conducted pursuant to People v Darden (34 NY2d 177 [1974]), we find that the court properly denied defendant’s suppression motion, and that disclosure of these minutes, even with redactions, would jeopardize the safety of the confidential informant. Defendant’s arguments for disclosure are similar to those he made in an unsuccessful motion before this Court, and we see no reason to revisit our prior ruling (see People v Merejildo, 305 AD2d 143 [2003], lv denied 1 NY3d 540 [2003]).
We disagree with the dissent that the informant’s basis of knowledge was not established. Without disclosing the exact substance of the Darden hearing testimony, we find that in its totality, the information from the informant provided ample basis to conclude that the informant had a basis for his or her knowledge that defendant was in possession of narcotics (see People v Mendez, 44 AD3d 302 [2007], lv denied 9 NY3d 1036 [2008]; People v Herold, 282 AD2d 1, 6-7 [2001], lv denied 97 NY2d 682 [2001]), and that it further sufficed to establish probable cause to arrest. Concur—Andrias, J.P., Gonzalez and Sweeny, JJ.